Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/12/2021, are accepted and do not introduce new matter. 
Claims 1 and 4-10 are pending; claims 9-10 are new. 

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1 and 8, the prior art fails to teach an air freshener for a vehicle with an interior vent grille, the air freshener comprising: a casing made of a first cardboard sheet and a second cardboard sheet; a receptacle positioned in the casing between the first and second cardboard sheets, the receptacle configured to contain volatile substances; and the first cardboard sheet comprising at least one fixing element made of cardboard on a first side of the receptacle and at least one second fixing element positioned on a second side of the receptacle; the second cardboard sheet comprising at least one third fixing element on the first side of the receptacle and at least one fourth fixing element on the second side of the receptacle, the first and third fixing elements forming a first tongue and the second and fourth fixing elements forming a second tongue, wherein said receptacle containing volatile substances is retained between said first and second cardboard sheets, wherein in a use position the first and second tongues are fixed to the interior vent grille and the first and second tongues extend away from the casing such that their longitudinal extents are transverse to a longitudinal extent of the casing.
	Applicant has argued that the prior art Dobler (D737,947) in view of Samuelson (U.S. 5,961,043) fails to teach the claimed device. Applicant argues that the combination fails to teach a first cardboard sheet comprising two cardboard fixing elements (on both sides of the receptacle) that together with a counterpart cardboard (second cardboard sheet), and its corresponding fixing elements, form the claimed first and second tongues. Examiner concedes. Dobler merely teaches an air freshener that has a couple of tongues that can attach to a vent grill of a vehicle. And Samuelson teaches a scented blister that is made up of two sheets. Nothing in Dobler suggests that its fixing elements (tongues) are made with two corresponding sheets that attach to each other. Also, Samuelson does not teach a pair of tongues defined on either side of the receptacle, as claimed. Therefore, the combination of the two does not equal what’s claimed in independent claims 1 and 8.  It would not be obvious to modify either reference to come up with the claim language, since that would require significant changes to their structure and would further be considered hindsight rationale. As such, Examiner asserts that the prior art does not teach the claimed invention.
	All other claims are allowed for further limiting claim 1, from which they depend on. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752